of any claims raised therein, we decline to exercise original jurisdiction in
                 this matter. 2 See NRS 34.160. We are confident that the district court
                 will resolve any pending motions as expeditiously as its calendar permits.
                 Accordingly, we
                               ORDER the petitions DENIED.



                                                                       J.
                                             Saitta


                 .2'           \-/ V   L'T      J.
                 Gibbons



                 cc: Hon. William D. Kephart, District Judge
                      Douglas Harry Warenback
                      John P. Parris, Esq.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       2 We   deny the motion for temporary stay of this petition as moot.


SUPREME COURT
      OF
     NEVADA
                                                        2
(0) 1947A   ce